DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/649,066 filed on 03/19/2020 is presented for examination. Claims 14-22 and 26-27 are cancelled; claims 23-25 have been withdraw. Claims 28-36 are newly added. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant's election with traverse of Species I, in the reply filed on 05/19/2022 is acknowledged.  The traversal is on the ground(s) that the ‘system’ of Species II is the unit of Species I connected with aa second unit of Species I, and thus not a separate mutually exclusive species.  This is not found persuasive because the first species is deals with and trying to solve the problem of improving airport battery ground power to increase more efficient way of supplying power to the aircraft, whereas Species II and III is trying to extend and resolve problem associated with a system for connecting an additional power, but with a reduced number of cables used for connection, and more advantageously, using a Y-adaptor that help improve reliability of the AC current supply to the aircraft. The requirement is still deemed proper and is therefore made FINAL.
Out of the newly added claims, claim 30 relies on Species II, which includes a Y-adaptor limitation described earlier; hence, claim 30 cannot be considered under the present examination. Claim 31-34 are dependent on the above claim 30; therefore, treated same as the above claim 30.  Claims 28 and 29 are also based on different cables as in the above Y-adaptor species, in order to route an alternating output current described. therefore, are not also examined for similar reason as above.
Information Disclosure Statment
The Information Disclosure Statement dated 03/19/2020 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (EP 3,065,0260) in view of Collins et al. (EP 2 712 045). 
With respect to claims 1, 8 and 13, Nielsen et al. (hereinafter, Nielsen) discloses an airport battery ground power unit (Fig. 3, 1) for supplying electric current to an aircraft parked on the ground, the ground power unit (Fig. 3, 1) comprising: a first electric battery (Fig. 3, 31); an inverter (Fig. 3, 150) for transforming an output current of the battery (30) to an alternating output current of the inverter (50) to be supplied to the aircraft; one or more first electronic switches (60, 80) for connecting and disconnecting the first battery (30) to and from the inverter (50), wherein the one or more first electronic switches (60, 80) is or are connected in serial to the first battery (30) and wherein the serially connected first battery (30) and the one or more first electronic switches (60, 80) are together connected to the inverter (50); a first digital controller unit (10) for controlling at least one of the one or more first electronic switches (Fig. 3, 60 or 80 or 100); wherein the ground power unit (Fig. 3, 1). 

    PNG
    media_image1.png
    620
    757
    media_image1.png
    Greyscale

NIELSEN, however, does not expressly disclose a second electric battery and one or more second electronic switches for connecting and disconnecting the second battery to and from the inverter wherein the one or more second electronic switches or are connected in serial to the second battery. 
 	Collins discloses, on the other hand, a second electric battery (see reproduced drawing below: Fig. 2, 14) and one or more second electronic switches (Fig. 2, 102/108) for connecting and disconnecting the second battery (Fig. 2, 14/16) to and from the load (Fig. 2, 110), wherein the one or more second electronic switches or are connected in serial to the second battery, and where one of the one or more second switches (102,108) is controlled by the first digital controller unit (104)  wherein in addition to the one or more first switches being connected in serial to the first battery, a first diode (103) is connected in serial, allowing current from the first battery to the  load and blocking or limiting current from the load or the second battery (16) to the first battery; and wherein in addition to the one or more second switches being connected in serial to the second battery (16), a second diode (103) is connected in serial, allowing current from the second battery (16) to the load and blocking or limiting current from the  load or the first battery (14) to the second battery (16) (see also description in paragraph 22-27).

    PNG
    media_image2.png
    742
    667
    media_image2.png
    Greyscale

NIELSEN and Collins are analogous art because they are from the same field of endeavor namely Ground power unit and parallel charging/discharging batteries. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a second batteries, switches and other circuitries, such as diode, etc. to the ground power unit of NIELSEN in view of the teachings of Collins for the advantage of more power for efficient use to the parked Aircraft needs.
With respect to claim 2, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses the capacity of all batteries of the ground power unit in total is at least 80 kWh(Para. # 0014 and 0018).
With respect to claims 3 and 9-11, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses at least one of the one or more first electronic switches and at least one of the one or more second electronic switches are each configured to disconnect both poles of the respective battery from the inverter (Para. # 0030).
With respect to claims 4, 5 and 7, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses the ground power unit comprises a battery charger configured to charge the first battery and the second battery (Para. # 0011and 0015).
With respect to claim 6, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses the ground power unit (1) comprises a combustion engine driven generator set or a fuel cell with a continuous electric power output smaller or equal than 50% of the output power rating of the ground power unit, wherein the generator set is configured to feed the charger or the first and/or second charger (see Para. # 0011, 0013 and 17: generate maximum power and feed charger).  
With respect to claim 12, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses the ground power unit (1), each of the first and second housing, comprises a heating device configured to be automatically switched on or supplied with increased power, when the temperature falls below a predetermined temperature (e.g., -20°C), and to be automatically switched off or supplied with decreased power, when the temperature reaches a temperature above or equal to the predetermined temperature (Para. # 0007).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859